Notice: This opinion is subject to formal revision before publication in the Atlantic and
Maryland Reporters. Users are requested to notify the Clerk of the Court of any formal errors
so that corrections may be made before the bound volumes go to press.

              DISTRICT OF COLUMBIA COURT OF APPEALS

No. 15-BG-457

IN RE: ROBERT SEGUIN,
                      Respondent.
Bar Registration No. 938449                                            BDN: 23-15

BEFORE:       Thompson, Associate Judge, and Nebeker and Farrell, Senior Judges.

                                      ORDER
                                (FILED – July 23, 2015)

       On consideration of the certified order disbarring respondent from the practice
of law in the state of New Jersey by consent, this court’s May 27, 2015, order
directing respondent to show cause he should not be disbarred as reciprocal
discipline, and the statement of Bar Counsel, and it appearing that respondent has
failed to file either a response to this court’s order to show cause or the affidavit
required by D.C. Bar R. XI, §14 (g), it is

       ORDERED that Robert Seguin is hereby disbarred from the practice of law in
the District of Columbia. See In re Sibley, 990 A.2d 483 (D.C. 2010); In re Fuller,
930 A.2d 194, 198 (D.C. 2007) (rebuttable presumption of identical reciprocal
discipline applies to all cases in which the respondent does not participate). It is

      FURTHER ORDERED that for purposes of reinstatement the period of
respondent’s disbarment will not begin to run until such time as he files a D.C. Bar.
R. XI, § 14 (g) affidavit.

                                           PER CURIAM